This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2014).

                                 STATE OF MINNESOTA
                                 IN COURT OF APPEALS
                                    A15-1715, A16-0029

                                         Eric Wong,
                                         Respondent,

                                              vs.

                              Chatterbox Pub Enterprises, Inc.,
                                        Defendant,

                                       Tyrone Sharpe,
                                         Appellant.

                                    Filed August 1, 2016
                                          Affirmed
                                       Hooten, Judge

                               Hennepin County District Court
                                  File No. 27-CV-14-2417

Paul R. Hansmeier, Class Justice PLLC, Minneapolis, Minnesota (for respondent)

Susan Dickel Minsberg, St. Paul, Minnesota (for appellant)

         Considered and decided by Hooten, Presiding Judge; Halbrooks, Judge; and Jesson,

Judge.

                          UNPUBLISHED OPINION

HOOTEN, Judge

         Following a bench trial on respondent’s claims of discrimination in violation of the

Americans with Disabilities Act (ADA) and the Minnesota Human Rights Act (MHRA),

appellant, the owner of a building leased to codefendant restaurant, challenges the district
court’s determinations that respondent had standing to bring this suit, that appellant and his

codefendant violated the ADA and the MHRA, that respondent was the prevailing party

under the ADA and the MHRA, and that remediation had not rendered respondent’s claims

moot. Appellant also challenges the district court’s award of attorney fees and costs to

respondent. We affirm.

                                          FACTS

       On January 15, 2014, respondent Eric Wong sued defendant Chatterbox Enterprises,

Inc. (the Chatterbox Pub) and appellant Tyrone Sharpe, alleging violations of the ADA and

the MHRA and seeking injunctive relief. A bench trial was held on April 13, 2015.

The Parties

       The Chatterbox Pub is a bar and restaurant located in Minneapolis. Sharpe is the

owner of the building in which the Chatterbox Pub is located, and he leases the building to

the Chatterbox Pub.

       Wong has Ehlers-Danlos syndrome and postural orthostatic tachycardia syndrome,

which cause him to experience pain when he moves and to be susceptible to joint

dislocations and dizziness. It is very difficult for Wong to engage in normal daily activities

like showering and leaving his home; his ability to safely move is very restricted, and he

tires quickly. Wong uses a wheelchair and requires a driver when leaving his home. He

has sued other businesses for alleged ADA violations.

November 20, 2013 Visit to the Chatterbox Pub

       On November 20, 2013, Wong went to the Chatterbox Pub. He was driven there by

Peter Hansmeier and Angela Van Den Hemel, who are both employed by Wong’s attorney.


                                              2
Wong testified that he went to the Chatterbox Pub that day “to see if [he could] get in and

have a beer.” When they arrived at the Chatterbox Pub, Wong observed from the car that

the main entrance had a six-inch step and did not have a sign indicating that there was

another public entrance accessible to handicapped persons. The group drove to the other

side of the building, where Wong, again from the vantage point of the car, saw an outdoor

patio and a patio entrance that had “about a two or so inch step or a threshold.” Both

Hansmeier and Van Den Hemel testified that the patio entrance threshold height appeared

to be approximately one to two inches, with Van Den Hemel also indicating that it was

“about two inches” and “near [two inches].”

       The outdoor patio was enclosed by a metal fence. There was a gate at one end of

the fence, which was closed. Van Den Hemel testified that “it didn’t seem like a public

entrance” because there was no sign on the door. Wong testified that the patio entrance

had a glass door, and he “could easily see” that “there was like a stack of chairs or barstools

. . . up against the glass.” Van Den Hemel testified, “You could see some stools . . . kind

of blocking the door.” Wong did not get out of the car during the trip because it was cold

outside and he “could easily see there was no way for [him] to get in.” Hansmeier and Van

Den Hemel did not get out of the car either.

Subsequent Visits to the Chatterbox Pub

       Hansmeier and Van Den Hemel returned to the Chatterbox Pub on several occasions

in 2014 and early 2015, during which they observed the patio entrance, took photographs,

and, on one occasion, measured the patio entrance threshold height. On January 7, 2014,

Van Den Hemel went to the Chatterbox Pub during regular business hours and noticed that


                                               3
the patio gate was open. She went through the gate and tried to open the patio door, but it

was locked. Van Den Hemel also went to the Chatterbox Pub on May 9, 2014, and August

6, 2014, and took photographs of the patio entrance and fence area. On September 15,

2014, Hansmeier returned to the Chatterbox Pub and took photographs of the patio entrance

from inside the Chatterbox Pub.

       On February 9, 2015, Hansmeier and Van Den Hemel took photographs of the patio

entrance and measured the patio entrance threshold height. They both testified that the

measurements they took ranged between one and a half and two inches. Van Den Hemel

testified that during each of her visits to the Chatterbox Pub, there were bar stools blocking

the patio entrance doorway from inside the restaurant.

       Hansmeier testified that in early April 2015, he visited the Chatterbox Pub and

noticed that the patio entrance had been modified, as there was now a metal ramp that

extended from the patio door to the sidewalk. The ramp ran the length of the door and

extended onto the sidewalk for approximately six inches. Hansmeier testified that, during

each of his visits to the Chatterbox Pub, with the sole exception of the April 2015 visit,

there was no signage anywhere on the building indicating the presence of an accessible

entrance.

       On April 12, 2015, the day before trial, Wong was driven to the Chatterbox Pub.

Wong testified that the main door now had a sign indicating that the patio entrance is

accessible, and the patio door now had a handicapped sticker affixed to it. But, he testified

that the patio entrance threshold still looked like it had “two or more inches of elevation.”




                                              4
Wong did not try to open the patio door and apparently did not get out of the car during

this visit.

Testimony of the Chatterbox Pub’s Corporate Representative

        Steven Miller, who had operated the Chatterbox Pub for 15 years, testified that

throughout his years of operation, customers in wheelchairs had accessed the Chatterbox

Pub through the patio door. He testified that the patio gate does not have a lock on it. He

also testified that he measured the patio entrance threshold height in late spring of 2014

and that it measured “a little less than half an inch” without the black door mat and

“definitely less than half an inch” with the mat. Miller testified that during the 2014–15

winter, the sidewalk outside the patio entrance “sank” and broke away from the threshold,

due to freezing and thawing. He explained that when Hansmeier and Van Den Hemel took

photographs and measured the threshold on February 9, 2015, the sidewalk had already

broken away from the threshold.

        Miller testified that sometime in February or March 2015, approximately one year

after Wong filed the lawsuit, he hired a company to build a ramp at the threshold so that

the patio entrance would comply with the ADA. The company built a ramp, but Miller

later discovered that the ramp was too steep. The company was unwilling or unable to fix

the ramp. Miller then hired someone to “sandjack” the sidewalk, which involves drilling

holes in the sidewalk and pumping pressurized sand underneath in order to lift the sidewalk

up and “level it.” The sandjacking took place April 11, 2015, just two days before trial.

Miller testified that a motorized wheelchair user tested out the threshold after it was

sandjacked and did not have any problem getting over the threshold. Miller testified that,


                                            5
as a result of the sandjacking, “there’s zero gap between the metal on the door and the

sidewalk. There’s no lip there anymore. It’s one hundred percent even with the metal.”

       Finally, Miller testified about the interior of the patio entrance and discussed the

photographs that Hansmeier took in September 2014. He explained that one of the

photographs was “a little deceiving” because it made it look like a bar stool was blocking

the aisle near the interior of the patio door. He asserted that another photograph showed

that the aisle from the patio door was accessible and that bar stools were not blocking the

entrance. Miller also testified about a photograph Van Den Hemel took in May 2014 from

outside the patio entrance, which shows a bar stool inside the restaurant, stating that the

bar stool was “not sitting right in front of the door. That’s several feet inside the door.”

District Court Decisions

       The district court filed an order in July 2015, concluding that Wong had standing to

sue and that the defendants violated both the ADA and the MHRA. The district court

determined that Wong was the prevailing party and ordered the defendants to remediate

the patio entrance, having rejected their evidence of remediation. The district court filed

another order in December 2015, awarding Wong attorney fees and costs against building

owner Sharpe in the amount of $25,972.25.1 This appeal by Sharpe followed.




1
  Attorney fees were not awarded against the Chatterbox Pub because it had filed for
bankruptcy.

                                              6
                                      DECISION

                                              I.

       Sharpe argues that the district court erred by concluding that Wong had standing to

seek injunctive relief, specifically contending that Wong failed to show that he sustained

an injury in fact. The district court determined that Wong sustained an injury in fact

because he encountered two non-accessible entrances to the Chatterbox Pub on November

20, 2013, and he “desire[d] to return to [the] Chatterbox Pub in the near future once the

barriers are remediated.”

       Whether a party has standing is a question of law, which we review de novo. See

Fed. Home Loan Mortg. Corp. v. Mitchell, 862 N.W.2d 67, 70 (Minn. App. 2015), review

denied (Minn. June 30, 2015). But, we review the facts underlying a district court’s

determination of standing for clear error. See Porch v. Gen. Motors Acceptance Corp., 642
N.W.2d 473, 477 (Minn. App. 2002) (stating that, on appeal from a bench trial, “[w]e give

the district court’s factual findings great deference and do not set them aside unless clearly

erroneous”), review denied (Minn. June 26, 2002). “Findings of fact are clearly erroneous

only if the reviewing court is left with the definite and firm conviction that a mistake has

been made.” Fletcher v. St. Paul Pioneer Press, 589 N.W.2d 96, 101 (Minn. 1999)

(quotation omitted). We defer to the district court’s credibility determinations. Vangsness

v. Vangsness, 607 N.W.2d 468, 472 (Minn. App. 2000).

       A.       ADA Claim

       For purposes of his ADA claim, Wong needed to establish the three basic standing

requirements:


                                              7
               First, the plaintiff must have suffered an injury in fact—an
               invasion of a legally protected interest which is (a) concrete
               and particularized . . . and (b) actual or imminent, not
               conjectural or hypothetical. Second, there must be a causal
               connection between the injury and the conduct complained of
               . . . . Third, it must be likely, as opposed to merely speculative,
               that the injury will be redressed by a favorable decision.

In re Custody of D.T.R., 796 N.W.2d 509, 512 (Minn. 2011) (quoting Lujan v. Defs. of

Wildlife, 504 U.S. 555, 560–61, 112 S. Ct. 2130, 2136 (1992)) (quotation marks omitted);

see Steger v. Franco, Inc., 228 F.3d 889, 892 (8th Cir. 2000) (analyzing standing in ADA

context). Standing is determined as of the time the lawsuit was commenced. Steger, 228
F.3d at 892.

       To satisfy the injury in fact requirement, “[t]he plaintiff must show that he or she

sustained or is immediately in danger of sustaining some direct injury as the result of the

challenged . . . conduct and [that] the injury or threat of injury [is] both real and immediate.”

Id. (alterations in original) (quotation omitted). “Although plaintiffs need not engage in

the ‘futile gesture’ of visiting a building containing known barriers that the owner has no

intention of remedying, they must at least prove knowledge of the barriers and that they

would visit the building in the imminent future but for those barriers.” Id. (citation

omitted). “Intent to return to the place of injury ‘some day’ is insufficient.” Id. at 893

(quoting Lujan, 504 U.S. at 564, 112 S. Ct. at 2138).

       The district court found that Wong encountered barriers during his November 20,

2013 visit to the Chatterbox Pub and that he intended to return to the restaurant “in the near

future.” On this record, these findings are not clearly erroneous. Wong testified that he

was unable to enter the Chatterbox Pub because the threshold height at both entrances was


                                               8
at least two inches and that, as set forth in his affidavit, he planned to “definitely return to

the Chatterbox Pub in the future” when “there is a safe and accessible entrance.” Wong

noted that 75% of his friends patronize the Chatterbox Pub and stated that he hoped to go

out for a beer again, as he was trying to go out more often. And, Wong did in fact return

to the Chatterbox Pub on April 12, 2015, the day before trial. Because Wong encountered

architectural barriers on November 20, 2013, and intended to visit the Chatterbox Pub in

the imminent future, the district court did not clearly err by finding that he sustained an

injury in fact, and Wong therefore had standing for purposes of his ADA claim. See id. at

892–93 (analyzing injury in fact requirement).

       B.     MHRA Claim

       Standing for purposes of an MHRA claim requires less of a showing than for an

ADA claim. See Krueger v. Zeman Constr. Co., 781 N.W.2d 858, 862 (Minn. 2010)

(“[W]hen an individual or company violates a civil rights law, the act of discrimination

itself constitutes sufficient injury for the law to provide a remedy, in the absence of

statutory language requiring more.” (emphasis omitted) (quotation omitted)). Because

Wong had standing for purposes of his ADA claim, he also had standing for purposes of

his MHRA claim.

                                              II.

       Sharpe argues that the district court erred by concluding that he and the Chatterbox

Pub violated the ADA and the MHRA. Whether the defendants violated the ADA or the

MHRA is a question of law, which we review de novo. See Gieseke ex rel. Diversified

Water Diversion, Inc. v. IDCA, Inc., 844 N.W.2d 210, 214 (Minn. 2014) (“We review


                                               9
questions of law de novo, giving no deference to the district court’s conclusions of law.”).

But, we review the district court’s findings of fact for clear error, Porch, 642 N.W.2d at

477, and we defer to the district court’s credibility determinations, Vangsness, 607 N.W.2d

at 472.

          A.    ADA Claim

          Under Title III of the ADA, “[n]o individual shall be discriminated against on the

basis of disability in the full and equal enjoyment of the goods, services, facilities,

privileges, advantages, or accommodations of any place of public accommodation by any

person who owns, leases (or leases to), or operates a place of public accommodation.” 42

U.S.C. § 12182(a) (2012). Discrimination includes the “failure to remove architectural

barriers . . . in existing facilities, . . . where such removal is readily achievable.” 42 U.S.C.

§ 12182(b)(2)(A)(iv) (2012). The ADA grants a private right of relief, including injunctive

relief, “to any person who is being subjected to discrimination on the basis of disability.”

42 U.S.C. §§ 2000a-3(a), 12188(a)(1) (2012).

          Congress has given the United States Attorney General the authority to promulgate

regulations that implement Title III of the ADA. 42 U.S.C. § 12186(b) (2012). Under this

authority, the Department of Justice promulgates the ADA Standards for Accessible

Design (ADA Standards). See 28 C.F.R. pt. 36, App. D (2015). The ADA Standards

“provide valuable guidance for determining whether an existing facility contains

architectural barriers.” Pascuiti v. N.Y. Yankees, 87 F. Supp. 2d 221, 226 (S.D.N.Y. 1999).

          In order to prevail on his ADA claim, Wong was required to establish that he has a

disability within the meaning of the ADA; that the defendants own, lease, or operate a place


                                               10
of public accommodation; and that the defendants discriminated against him within the

meaning of the ADA. Roberts v. Royal Atlantic Corp., 542 F.3d 363, 368 (2d Cir. 2008).

The parties stipulated at trial that Wong has a disability within the meaning of the ADA

and that the Chatterbox Pub is a place of public accommodation. It was also undisputed

that the defendants owned, leased, or operated the Chatterbox Pub. Thus, the only

contested issue on appeal is whether the defendants discriminated against Wong under the

ADA.

       To demonstrate discrimination, Wong must show that (1) he encountered an

architectural barrier; (2) the respondents failed to remove the architectural barrier; and (3)

removal was readily achievable.         See 42 U.S.C. § 12182(b)(2)(A)(iv) (defining

discrimination); Gathright-Dietrich v. Atlanta Landmarks, Inc., 452 F.3d 1269, 1273 (11th

Cir. 2006) (stating that ADA plaintiff has initial burden of production to show that

architectural barrier exists and that removal is readily achievable). The district court

concluded that Wong satisfied all three requirements and that the defendants discriminated

against him within the meaning of the ADA.

              1.     Wong encountered architectural barriers due to his disability.

       The district court found that when Wong visited the Chatterbox Pub on November

20, 2013, both the main entrance and the patio entrance had threshold heights that did not

comply with the ADA Standards. See ADA Standards § 404.2.5 (2010) (“Thresholds, if

provided at doorways, shall be ½ inch (13 mm) high maximum.”). Specifically, the district

court found that the main entrance threshold height was approximately six inches, and the

patio entrance threshold height was approximately two inches. The district court also


                                             11
found that, on November 20, “the patio entrance gate was closed, the patio entrance door

was locked, and the doorway was blocked by bar stools.” Finally, the district court found

that Wong was unable to use the patio entrance due to his disability. Sharpe argues that

the district court’s finding that Wong encountered architectural barriers on November 20

is clearly erroneous for three reasons.

       First, Sharpe argues that it was clear error for the district court to find that the patio

door was locked on that date. Van Den Hemel testified that the patio door was locked

when she visited the Chatterbox Pub in January 2014, but nobody testified that the patio

door was locked on November 20, 2013, as Wong, Hansmeier, and Van Den Hemel stayed

in the car during that visit. The district court’s finding that the patio door was locked on

November 20, 2013, is clearly erroneous.

       Second, Sharpe argues that it was clear error for the district court to find that the

patio doorway was blocked by bar stools on November 20, 2013. Both Wong and Van

Den Hemel testified that, from their vantage point in the car, it looked like bar stools were

blocking the patio entrance from inside the Chatterbox Pub. The district court explicitly

credited Wong’s testimony on this point. Hansmeier added that he could see a barstool

“just on the other side of the [patio] door.” The district court’s finding that bar stools were

blocking the patio doorway on November 20, 2013, is not clearly erroneous.

       Third, Sharpe argues that it was clear error for the district court to find that the patio

entrance threshold height was approximately two inches on November 20, 2013. Sharpe

points out supposed inconsistencies in Wong’s and Van Den Hemel’s testimony in their

affidavits and at trial. Wong stated in his affidavit that the threshold height “exceeded ½


                                              12
inch,” and he stated at trial that the threshold height was “about . . . two or so inch[es].”

These statements are not inconsistent, and they support the district court’s finding. Van

Den Hemel stated in her affidavit that the threshold height was “at least one inch,” and she

stated at trial that the threshold height was “one to two inches.” These statements are also

not inconsistent, and they support the district court’s finding. In addition, Hansmeier

testified that the threshold height “was about one to two inches.” The district court’s

finding that the patio entrance threshold height on November 20, 2013, was approximately

two inches is not clearly erroneous.2

       Because the evidence supports the district court’s findings that bar stools were

blocking the patio entrance and that the patio entrance threshold height exceeded one-half

inch, we conclude that the district court’s finding that Wong encountered architectural

barriers on November 20, 2013, due to his disability is not clearly erroneous.




2
  Sharpe argues that, even if the patio entrance threshold height failed to comply with the
ADA Standards on November 20, this does not automatically mean that there was an
architectural barrier in violation of the ADA, relying on Brown v. County of Nassau, 736
F. Supp. 2d 602, 616–17 (E.D.N.Y. 2010). But, Brown is distinguishable legally, factually,
and procedurally from this case. In Brown, a disabled individual brought a claim against
the county as the owner of a professional sports facility, arguing that the facility was not
“readily accessible” for programs or activities by disabled persons under Title II of the
ADA. Id. at 603–04. In denying the parties’ summary judgment motions, the court
reasoned that one individual barrier to access, by itself, did not necessarily mean the entire
facility and its programs were inaccessible to persons with disabilities within the meaning
of Title II as a matter of law. Id. at 616–617. Here, Wong brought this action under Title
III, which requires that he prove that there was an architectural barrier which defendants
failed to remove even though its removal was readily achievable. 42 U.S.C.
§ 12182(b)(2)(A)(iv). After a trial on the merits, the district court, using the ADA
standards, found that Wong met his burden of proof under Title III.

                                             13
              2.      The defendants failed to remove the architectural barriers.

       The district court found that by April 12, 2015, the day before trial, the defendants

had not removed, or “remediated,” the architectural barriers. Specifically, the district court

found that the patio doorway was still blocked by bar stools and that the evidence was

insufficient to determine whether the defendants had remediated the patio entrance

threshold height. Sharpe does not challenge the district court’s finding that bar stools

continued to block the patio doorway, and we note that the photographs relied upon by

Miller at trial depict bar stools inside the patio door that appear to block the patio entrance.

       As to the patio entrance threshold height, there is no dispute that the first attempted

remediation, installing a metal ramp outside the patio door, was unsuccessful. And, the

district court found that the second attempted remediation, the sandjacking, was

unsuccessful because the credible evidence introduced at trial indicated that the threshold

height still did not comply with the ADA Standards. Sharpe argues that this finding is

clearly erroneous because Miller’s testimony, along with “the clear photographic

evidence,” proved that the second attempted remediation was successful. Miller testified

that after the sandjacking was performed, there was “zero gap between the metal on the

door and the sidewalk” and that the concrete slab was “flat right up to the door,” relying

on four photographs depicting the patio doorway area.                Although post-remedial

photographs depicting the threshold after the sandjacking were received into evidence, the

defendants did not introduce any evidence or measurements of the threshold at the time of




                                              14
trial specifically indicating whether the second attempted remediation was in compliance

with the ADA Standards.

       Although Miller’s testimony may have supported the defendants’ claim that the

threshold was remediated to comply with the ADA standards, the district court, in finding

that there was insufficient evidence submitted by the defendants regarding the remediation,

explicitly credited Wong’s testimony as to the patio entrance threshold height on April 12,

2015, i.e., that it “appeared too high for him to traverse in his wheelchair.” This court will

not reweigh the district court’s credibility determinations. Vangsness, 607 N.W.2d at 472.

       Sharpe contends that the district court should have relied on an affidavit of the

defendants’ expert that the defendants submitted with their posttrial brief, which stated that

the second attempted remediation complied with the ADA Standards. But, the affidavit

was dated May 9, 2015—more than three weeks after the trial. Accordingly, the affidavit

was not part of the trial record, and it was proper for the district court not to consider the

affidavit. See Wear v. Buffalo-Red River Watershed Dist., 621 N.W.2d 811, 816 (Minn.

App. 2001) (stating that arguments raised for first time in posttrial brief are “not adequately

raised in the district court”), review denied (Minn. May 15, 2001).

       We conclude that the district court’s finding that, as of April 12, 2015, the

defendants failed to remove the architectural barriers, is not clearly erroneous.

              3.     Removal of the architectural barriers was readily achievable.

       Sharpe does not appear to challenge the district court’s finding that remediation was

readily achievable. In any event, on this record, this finding is not clearly erroneous. It is

self-evident that removing bar stools from the patio doorway is readily achievable. And,


                                              15
the Department of Justice has indicated that installing an entrance ramp is a “modest

measure[]” that is “likely to be readily achievable.” 28 C.F.R. pt. 36, App. C (2015).

       Because the record supports the district court’s findings that Wong encountered

architectural barriers, that the defendants failed to remove the architectural barriers, and

that removal was readily achievable, the district court did not err by concluding that the

defendants violated the ADA.

       B.     MHRA Claim

       The district court concluded that, because Wong’s MHRA claim was “co-extensive”

with his ADA claim, the defendants also violated the MHRA. See Fenney v. Dakota,

Minn., & E. R.R. Co., 327 F.3d 707, 711 n.5 (8th Cir. 2003) (noting that “the MHRA

parallels the ADA” and concluding that the district court “properly treated [plaintiff’s]

MHRA claim as co-extensive with his ADA claims”); see also Roberts ex. rel Rodenberg-

Roberts v. KinderCare Learning Ctrs., Inc., 86 F.3d 844, 846 n.2 (8th Cir. 1996) (assuming

that analysis of ADA claim applies equally to MHRA claim); Kolton v. County of Anoka,

645 N.W.2d 403, 410 (Minn. 2002) (finding federal court ADA interpretations “useful” in

resolving MHRA claim where relevant language of ADA and MHRA was “similar”).

Wong brought his MHRA claim under Minn. Stat. § 363A.11, subds. 1–2 (2014), and the

relevant language of this statute is similar to 42 U.S.C. § 12182(a). Therefore, the district

court did not err by concluding that the defendants violated the MHRA.

                                            III.

       Sharpe argues that the district court erred by designating Wong as the prevailing

party for attorney fee purposes. Both the ADA and the MHRA provide that a district court,


                                             16
in its discretion, may award reasonable attorney fees to the prevailing party. 42 U.S.C.

§ 12205 (2012); Minn. Stat. § 363A.33, subd. 7 (2014). To qualify as a prevailing party

under the ADA, “a plaintiff must obtain relief on the merits that directly benefits him or

her through an enforceable judgment.” See Pedigo v. P.A.M. Transp., Inc., 98 F.3d 396,

397–98 (8th Cir. 1996). This is precisely what Wong obtained: an enforceable judgment

on the merits ordering the defendants to remediate the Chatterbox Pub’s patio entrance

within six weeks of the order and to file an affidavit of compliance. Sharpe has provided

no apposite authority supporting his argument that Wong is not a prevailing party for

purposes of the ADA or the MHRA. See Rogers Grp., Inc. v. City of Fayetteville, 683 F.3d
903, 910 (8th Cir. 2012) (involving preliminary injunction standard in non-ADA case);

Baer v. J.D. Donovan, Inc., 763 N.W.2d 681, 683 (Minn. App. 2009) (noting that MHRA

does not provide general definition of “aggrieved party,” one requirement of being

considered “prevailing party,” but MHRA specifically defines “aggrieved party” for

purposes of employment application discrimination cases). We conclude that the district

court did not err by designating Wong as the prevailing party.

                                            IV.

       Sharpe argues that, because the defendants “remediated the alleged violations prior

to any judicial action, Wong’s ADA [and MHRA] claims are moot.” As ordered by the

district court, Sharpe filed an affidavit of compliance on August 5, 2015, by re-filing his

expert’s affidavit. Sharpe appears to argue that, because Wong failed to object to the

affidavit of compliance, this court should give the affidavit retroactive effect and conclude

that the defendants remediated the violation prior to trial. This argument is unpersuasive


                                             17
because the defendants failed to prove at the time of trial that the second attempted

remediation was successful. Sharpe has not shown that remediation rendered Wong’s

claims moot.

                                             V.

       Sharpe argues that the district court abused its discretion by awarding attorney fees

to Wong. After prevailing at trial, Wong requested attorney fees and costs in the amount

of $77,145. The district court concluded that Wong was entitled to attorney fees and costs,

but awarded a reduced amount of $25,862.25 in attorney fees and $110 in costs, for a total

award of $25,972.25. Sharpe argues that Wong was not entitled to any attorney fees and

that the district court “did not fully consider the requisite factors in its analysis.”3

“[Appellate courts] review an award of attorney fees for an abuse of discretion.” Green v.

BMW of N. Am., LLC, 826 N.W.2d 530, 534 (Minn. 2013) (quotation omitted).

       Minnesota courts generally apply the lodestar method to determine the

reasonableness of statutory attorney fees. Id. at 535. “The lodestar method requires the

[district] court to determine the number of hours reasonably expended on the litigation

multiplied by a reasonable hourly rate.” Id. (quotation omitted). In determining “the

reasonable value of the legal services,” the district court should consider “all relevant

circumstances.” State v. Paulson, 290 Minn. 371, 373, 188 N.W.2d 424, 426 (1971). The

circumstances informing a district court’s determination of reasonableness include “the



3
  Sharpe also argues that the district court erred by accepting Wong’s allegedly untimely
fee request, but this argument is waived for lack of citation to authorities. In re Estate of
Rutt, 824 N.W.2d 641, 648 (Minn. App. 2012), review denied (Minn. Jan. 29, 2013).

                                             18
time and labor required; the nature and difficulty of the responsibility assumed; the amount

involved and the results obtained; the fees customarily charged for similar legal services;

the experience, reputation, and ability of counsel; and the fee arrangement existing between

counsel and the client.” Green, 826 N.W.2d at 536 (quotations omitted).

       The district court reduced Wong’s requested attorney fees and costs by nearly two-

thirds, from $77,145 to $25,972.25. The district court reduced the requested hourly rate of

Wong’s counsel (from $350 per hour to a range of $200 to $300 per hour), the requested

hourly rate of paralegal work (from $220 per hour to $100 per hour), and the total requested

hours (from 234.08 to 120.08 hours). The district court indicated that, in determining the

award, it considered counsel’s legal experience, the difficulty of the work performed, and

the reasonableness of the activities undertaken. As an example, the district court stated

that it reduced the rate and hours requested for drafting the complaint because the complaint

was a form complaint used in over a dozen of Wong’s other cases. The district court also

took into account “the nature and reasonableness of [the defendants’] opposition in this

case.” Notably, the district court found that the defendants unreasonably extended the

litigation by not making a good faith effort to remediate the patio entrance threshold height

“until the eve of trial.”

       We conclude that the district court properly considered “all relevant circumstances”

in making its attorney fee award. Paulson, 290 Minn. at 373, 188 N.W.2d at 426. The

district court reduced the total award by two-thirds and provided several well-reasoned




                                             19
bases for this significant reduction of the requested award. On this record, the district court

did not abuse its discretion by awarding Wong attorney fees.

       Affirmed.




                                              20